DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 37, 39-50, 61, 63-66, 118-132 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended on 8/25/2022 and based on Applicant’s remarks filed on the same date. Specifically the combination of “receiving a continuously transmitted downlink reference signal (DRS) transmission in a single channel occupancy time (COT), wherein a paging monitoring timer […] is triggered based at least in part on the continuously transmitted DRS transmission; receiving, during the monitoring period for the paging opportunity, signaling identifying a resource location of an end of the monitoring period for the paging opportunity; and monitoring, during the monitoring period for the paging opportunity, for a paging transmission associated with the end of the monitoring period for the paging opportunity.”
Wang US 20210058894 A1 teaches ¶0096-102 a base station indicating, in a paging cycle, a preset time. ¶0105 teaches the time may be a window within which the UE receives second paging after which the UE stops blindly detecting, see Figure 6-9. Wang clearly teaches an example in which a paging indication is sent during a paging monitoring cycle indicating the end of the monitoring period i.e. specifying the length of the monitoring window thus specifying the end. However, these parameters are not configured based on a timer triggered upon “receiving a continuously transmitted downlink reference signal (DRS) transmission in a single channel occupancy time (COT), wherein a paging monitoring timer […] is triggered based at least in part on the continuously transmitted DRS transmission” as argued by Applicant. Wang teaches configuring a time period for receiving the paging, but there is no indication that a DRS is received that triggers a timer for monitoring the paging, and then a further signaling indicating an end in addition to the timer information is triggered. Tsai et al. US 20200053571 A1 teaches DRSs received and related to a COT, then receiving indications on downlink channels and searches paging search spaces ¶0119. However Tsai does not teach DRSs within a COT that triggers a monitoring timer and then subsequently receiving an end resource indication of the monitoring period thus does not teach “a paging monitoring timer […] is triggered based at least in part on the continuously transmitted DRS transmission; receiving, during the monitoring period for the paging opportunity, signaling identifying a resource location of an end of the monitoring period for the paging opportunity; and monitoring, during the monitoring period for the paging opportunity, for a paging transmission associated with the end of the monitoring period for the paging opportunity” as claimed. Examiner notes the claimed timer triggering and subsequent signaling of the end resource is not taught. Murray et al. US 20220039061 A1 wherein DRS indicates a COT duration but does not teach the claimed limitations relating to beginning a paging monitoring timer and being allocated the end resource of the monitoring period, specifically “wherein a paging monitoring timer […] is triggered based at least in part on the continuously transmitted DRS transmission; receiving, during the monitoring period for the paging opportunity, signaling identifying a resource location of an end of the monitoring period for the paging opportunity; and monitoring, during the monitoring period for the paging opportunity, for a paging transmission associated with the end of the monitoring period for the paging opportunity” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478